DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-11, 13-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2016/0306924 A1) in view of Tian et al.(US 2017/0095223 A1).
 	Regarding claims 1, 14 and 18. Singh teaches a method for obtaining a predicted topogram prediction from surface data in a medical imaging system, the method comprising:

 	generating, by an image processor, the predicted “synthetic topogram” by a machine-learned generative adversarial network in response to input of the surface data to the machine-learned generative adversarial network (Paragraphs [0042], [0047] teach machine learning technology in response to input of the surface data of the patient).
 	displaying, the a display device, the predicted synthetic topogram (Paragraphs [0059], fig. 11A-11C teach visually display the capture information of the image). 
 	Singh is silent on
 	wherein the predicted synthetic included an internal organ of the patient, and wherein the predicted synthetic topogram represents a two-dimensional projection of the  an internal organ of the patient,
 	displaying, the a display device, the predicted synthetic topogram
 	In an analogous art, Tian teaches	
 	wherein the predicted synthetic included an internal organ of the patient, and wherein the predicted synthetic topogram represents a two-dimensional projection of the an internal organ of the patient (Paragraphs [0042-0043] teach predicting of an image scanning and wherein 2D images/synthetic images projection of the an internal organ of the patient, Paragraph [0018] teach tomographic image create a two-dimensional (2D)).	 
 topogram by a machine-learned generative adversarial network and  predicted synthetic topogram represents a two-dimensional projection of the  an internal organ of the patient in order to provide a clear images for the physician when a surgical procedure.  
	
 	Regarding claim 2. The combination of Singh and Tien teach the method of claim 1, Singh teaches wherein capturing comprises capturing with the sensor being a depth sensor (Paragraphs [0031]).

 	Regarding claim 3. The combination of Singh and Tien teach the method of claim 1, Singh teach wherein capturing comprises capturing with the sensor being a camera where the surface data based on optical measurements (Paragraph [0031]).

 	Regarding claim 4. The combination of Singh and Tien teach the method of claim 1, Singh teaches wherein generating further comprises fitting a statistical shape model to the output of the sensor for the outer surface, the surface data comprising (a) depths from the fit statistical shape model and (b) a projection of the outer surface or a thickness (Paragraph [0025], [0031], [0048).



 	Regarding claim 9. The combination of Singh and Tien teach the method of claim 1, Tien teaches wherein generating comprises generating with the machine-learned generative adversarial network including a first generator for generating a first X-ray image from the surface data, a second generator for generating a landmark image from the first X-ray image or a second X-ray image and the surface data, and a third generator for generating the second X-ray image from the surface data and the landmark image, the second X-ray image comprising the predicted topogram (Paragraphs [0021], [0023], [0028-0029]).

 	Regarding claim 10. The combination of Singh and Tien teach the method of claim 9, Tien teaches wherein generating comprises iteratively using the second and third generators (Paragraph [0028-0029]).

 	Regarding claims 11 and 20. The combination of Singh and Tien teach the method of claim 9, further Singh teaches comprising:
 	receiving user input of a landmark location of a first landmark; wherein generating comprises generating the predicted topogram with the first landmark constrained to the landmark location (Paragraph [0007, [0037], [0047).

 	configuring a medical scanner based on the topogram; and imaging, by the medical scanner, the patient as configured based on the predicted topogram (Paragraphs [0025], [0029]). 

 	Regarding claim 15. The combination of Singh and Tien teach the method of claim 14, Singh teaches wherein generating further comprises iteratively using the first and second machine-learned networks, the first machine-learned network outputting the spatial marker map in response to input of the estimated synthetic topogram and the surface data, and wherein displaying comprises displaying a final one of the estimated synthetic topograms from the iterations (Paragraphs [0047], [0059], [0062])).

 	Regarding claim 16. The combination of Singh and Tien teach the method of claim 15, Singh teaches wherein generating comprises generating with a third machine-learned network, the third machine-learned network outputting an initial predicted topogram for the iterating to the first machine-learned for an initial iteration (Paragraphs [0047], [0059]).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2016/0306924 A1) in view of Tian et al.(US 2017/0095223 A1) and further view of Megill et al. (US 2015/0089399 A1).
Regarding claim 8. The combination of Singh and Tien teach the method of claim 1, but is silent on wherein generating comprises generating with the machine-learned generative adversarial network having been trained with an L1 loss.
In an analogous art, Megill teaches 
wherein generating comprises generating with the machine-learned generative adversarial network having been trained with an L1 loss (Paragraph [0212] teach machine learning algorithm and types of algorithm configured to L1 loss).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Singh, Tien with Megill’s system such that the machine-learned generative adversarial network having been trained with an L1 loss in order to emerged predict fully connected layers on highly dimensional data.

 	Claims 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2016/0306924 A1) in view of Tian et al.(US 2017/0095223 A1) and further view of Criminisi et al. (US 2017/0316281 A1).
 	Regarding claims 12, 17 and 19.  The combination of Singh and Tien teach the method of claim 1, but is silent on wherein generating comprises generating with the generative adversarial network having been trained with a gradient penalty.
	In an analogous art, Criminisi teaches
 	wherein generating comprises generating with the generative adversarial network having been trained with a gradient penalty (Paragraph [0052] teach adversarial network along gradient of loss).
. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2016/0306924 A1) in view of Tian et al.(US 2017/0095223 A1) and further view of Mukherjee et al. (US 2018/0122082 A1).
 	Regarding claim 6. The combination of Singh and Tien teach the method of claim 5, but is silent on wherein the encoder and the decoder comprise a U-Net with skip connections between the encoder and the decoder. 
	In an analogous art, Mukherjee teaches
	wherein the encoder and the decoder comprise a U-Net with skip connections between the encoder and the decoder (Paragraphs  [0061-0064] teach segmentation method of U-net with decode layer and encode layer).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Singh and Tien with Mukherjee’s system in order to provide a quick determining biomedical image of the patient.

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641